C. A. 5th Cir. Motion for leave to amend petition in No. 375, Mise., granted. Application for bail and other relief in No. 531, Mise., presented to Mr. Justice Douglas, and by him referred to the Court, denied. Petitions for writs of certiorari denied.
Mr. Justice Harlan would grant the petitions for certiorari, vacate the judgment of the Court of Appeals, and remand the cases to that court for further consideration in light of Leary v. United States, 395 U. S. 6 (1969).
See Street v. New York, 394 U. S. 576, 586 (1969); Stromberg v. California, 283 U. S. 359 (1931); and Desist v. United States, 394 U. S. 244, 256 (1969) (dissenting opinion of Harlan, J.). Reported below: 407 E. 2d 1371.